Citation Nr: 1507559	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-49 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1958 to May 1961 and from May 1963 to March 1980.

The Veteran died in May 2008.  The appellant is the Veteran's spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in May 2008 with his cause of death shown on his death certificate as cardiac failure due to colon cancer and coronary artery disease.

2. At the time of his death, the Veteran was not service connected for any conditions.

3. The Veteran's cardiac failure due to colon cancer and coronary artery disease is not etiologically related to his service, nor many any of the conditions be presumed to be related.



CONCLUSION OF LAW

A disability incurred in active service did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant contends that the Veteran died from cancer caused by exposure to Agent Orange in service and from a heart condition that started while on active duty.  The Veteran was not service connected for any disabilities during his lifetime.

According to the Veteran's death certificate, his immediate cause of death was cardiac failure, which was led to by colon cancer and coronary artery disease.

On the Veteran's service enlistment examination he is noted to have had rheumatic fever as a child, however the examiner noted no recurrence and no sequelae at the time of the examination.  Further, examinations done in 1963, 1967, and 1973 all reflect that the Veteran's heart was normal.  In February 1980 the Veteran was diagnosed with trivial aortic insufficiency after being sent for a cardiology consultation.  He was noted to be asymptomatic with no history consistent with congestive heart failure or angina.

Post-service private treatment records reflect that in 1996 the Veteran sought treatment for chest pain on exertion.  At that time he reported he had had echocardiograms in 1980 and 1990 and been told he had a heart murmur and a leaking valve but that there was no evidence of any rheumatic heart condition.  The Veteran was diagnosed with coronary artery disease.  The onset and etiology of the Veteran's heart condition is not otherwise discussed in his treatment records.

A VA medical opinion as to the cause of the Veteran's death was obtained in October 2014.  The physician reviewed the claims file and opined that the Veteran's death from cardiac failure due to metastic colon cancer with underlying established coronary artery disease was less likely than not related to his heart condition diagnosed in service.

The Board puts significant probative weight on the expert medical opinion of the VA examiner.  To the extent that the appellant has contended that the Veteran's trivial aortic insufficiency diagnosed in service caused his coronary artery disease or otherwise caused or contributed substantially or materially to the Veteran's death, the Board finds that her lay opinion has little probative value.  As a lay person the appellant does not have the education, training, or experience to offer an etiology opinion on such a complex cardiac issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board acknowledges the VA examiner's further opinion that the Veteran's coronary artery disease significantly contributed to his death.  However, the Board finds that the evidence does not support service connection for the Veteran's coronary artery disease.

Ischemic heart disease is among the disabilities for which service connection may be presumed if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service and the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Board further notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The Board acknowledges that the Veteran served during the applicable time period, but finds that the evidence does not support that the Veteran had a physical presence within the land borders of Vietnam during that time.  38 U.S.C.A. § 1116(a)(1)(A)  and 38 C.F.R. § 3.307(a)(6)(iii).  

In the Veteran's original claim for service connection, he listed that he served in Vietnam from 1971 to 1972.  The Veteran did not submit any other statements in connection with his claim explaining whether he actually set foot within the land borders of Vietnam during his Vietnam service.

Personnel records contain no reference to service within the land borders of Vietnam.  Further, service treatment records from throughout 1971 are stamped as being from Clark Air Force Base in the Philippines.  Records from 1972 indicate the Veteran was in San Diego, California. 

Records do show the Veteran was assigned to the USS Kitty Hawk.  However, The Joint Services Records Research Center determined that the ship's history and deck logs do not document that the ship docked, transited inland waters, or that personnel set foot in the Republic of Vietnam.  Furthermore, a document compiled by VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The USS Kitty Hawk is not among those listed as ships that operated primarily, temporarily, or exclusively on Vietnam's inland waterways or that docked to the shore.  It also is not listed as one of the ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  

The Board acknowledges that the Veteran's DD Form 214N issued in October 1972 states that the Veteran "served in Vietnam."  Records further indicate he received the Vietnam Service Medal.  However, receipt of the Vietnam Service Medal alone cannot be used to establish service in the Republic of Vietnam as it is undisputed that some service members who received the Vietnam Service Medal were never in Vietnam or its territorial waters.  See Haas v. Peake, 525 F.3d 1168, 1193, and 1196 (2008).  The U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996) states that the Vietnam Service Medal is awarded members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973, in Vietnam, its contiguous waters, or the airspace there over, including service members who were attached to or regularly served for one or more days aboard a naval vessel directly supporting military operations in Vietnam.  Further, the notation on the Veteran's DD Form 214N is not sufficient to show that the Veteran actually set foot on Vietnam soil.

The Board acknowledges the appellant's four page statement with attachments, which she submitted to support her contention that as a journalist the Veteran was sent on assignment to Vietnam, although such assignment is not reflected in his personnel records.  

The Board has considered all of the evidence but finds that the weight of the evidence is against finding that the Veteran actually set foot in Vietnam.  As such, the Veteran does not meet the criteria for service in the Republic of Vietnam as contemplated by 38 C.F.R. § 3.307(a)(6)(iii) that would entitle him to a presumption of having been exposed to a herbicide agent during service.  

The Veteran has further not alleged any specific instance of herbicide exposure and the evidence does not show that he was actually exposed to herbicides during his service.  Therefore, the Veteran is not entitled to the presumption that his heart condition was incurred in service due to exposure to herbicide.  38 U.S.C.A. § 1116(a)(1).  

Finally, the Board finds that there is no medical evidence suggesting a connection between any other aspect of the Veteran's service and his coronary artery disease diagnosed 16 years after his discharge from service.

The Board further finds that the evidence does not support that the Veteran's colon cancer is related to his service.

The Veteran was diagnosed with colon cancer in 2003, more than two decades after his service ended.  There is no medical opinion suggesting a link between the Veteran's colon cancer and his service.

The Board acknowledges that the appellant has contended that the Veteran's exposure to herbicide in service caused his colon cancer, however, the Board finds no competent, credible evidence to support such a contention.  As discussed above, the Board finds that the Veteran is not entitled to the presumption of herbicide exposure.  Further, colon cancer is not among the conditions entitled to presumptive service connection when exposure to herbicides has been established.  Additionally, there is no expert medical evidence suggesting a connection between herbicide exposure and colon cancer.

The appellant has further not argued and the evidence does not suggest any other incident of the Veteran's service that could have caused his colon cancer or coronary artery disease.

Although the Board is sympathetic with the appellant's loss of her husband, we find a lack of competent and probative evidence to warrant a favorable decision.  As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In September 2007, the Veteran his claim for service connection for lung cancer and heart condition. The RO provided the Veteran VCAA notice in an October 2007 letter.  The Veteran died prior to the rating decision being issued and the appellant filed a claim for DIC and accrued benefits.  In a July 2008 letter, the RO provided the appellant VCAA notice.  Both letters addressed what the evidence must show to establish entitlement to each of those types of death benefits. The letter addressed what evidence VA would get or help to get and what evidence the appellant should supply.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  The Veteran's service treatment records, service personnel records, and private treatment records have been obtained.  Further, the claims file was sent to a VA medical professional in October 2014 for an opinion as to the Veteran's cause of death.  The Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection for the cause of the Veteran's death.

Based upon the foregoing, the Board finds that the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


